Citation Nr: 0013160	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
September 1965.  He died on March [redacted], 1998.  The 
appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1998.  The death 
certificate lists the cause of death as squamous cell carcinoma 
of the pyriform sinus.  Hemorrhagic cerebrovascular accident (CVA) 
with multiple pulmonary METS was listed as another 
significant condition contributing to death but not resulting 
in the underlying cause.

2.  At the time of his death, the veteran had established 
entitlement to nonservice pension benefits; however, he had 
not established service connection for any disability. 

3.  There is no competent evidence of record which shows that 
either squamous cell carcinoma of the pyriform sinus, or a 
hemorrhagic cerebrovascular accident with multiple pulmonary 
METS was incurred in or aggravated by service, or was 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.


4.  There is no competent evidence of record indicating that 
any brain hemorrhage, cardiovascular-renal disease, or 
malignant tumors manifested to a compensable degree within 
one year following the veteran's separation from service.

5.  There is no competent evidence of record showing that a 
service-connected disability, or any disability for which 
service connection could have been established, was a primary 
or contributory cause of the veteran's death.

6.  The veteran was honorably discharged from active duty; 
however, he did not die in active service, he did not die as 
the result of a service-connected disability, and he did not 
establish entitlement to a permanent and total service-
connected disability rating.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (1999).

2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §§ 3501, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.807 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999);  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant contends that the veteran's death was due to 
his active military service and that service connection for 
the cause of the veteran's death is warranted.  After a 
review of the record, the Board finds that the appellant has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
her claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  In order to establish a "well grounded" claim, the 
appellant needs to provide evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible or meritorious on its own and 
capable of substantiation.  Franko v. Brown, 4 Vet.App. 502, 
505 (1993); Tirpak v. Derwinski, 2 Vet.App.  609, 610-611 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).


Service connection may be established for the cause of the 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (1999).  Service connection may be 
established for a current disability resulting from disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (1999).  Brain hemorrhage, 
cardiovascular-renal disease, and malignant tumors are 
chronic diseases with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran died on March [redacted], 1998.  The death 
certificate lists the cause of death as squamous cell 
carcinoma of the pyriform sinus.  Hemorrhagic cerebrovascular 
accident (CVA) with multiple pulmonary METS was listed as another 
significant condition contributing to the death but not 
resulting in the underlying cause.  At the time of his death, 
while he was in receipt of nonservice connected pension 
benefits, the veteran had not established entitlement to 
service connection for any disability.

In this case, the determinative issues presented by the claim 
are whether the veteran's squamous cell carcinoma of the 
pyriform sinus or CVA was etiologically related to a disease 
or injury incurred in or aggravated by service, or whether a 
disease or injury incurred in or aggravated by service was a 
principal or contributory cause of the veteran's death.  
Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical 

knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any 
carcinoma of the sinus, or of any CVA or symptoms thereof, 
while in service.  Furthermore, there is no evidence of 
record dated within one year of the veteran's separation from 
service that shows any complaint for, treatment of, or 
diagnosis of any cardiovascular or sinus disease.  The death 
certificate lists the interval between the onset of the sinus 
cancer and death as ">6 months."  However, there is no 
competent medical opinion or evidence of record which shows 
that the veteran's sinus cancer or CVA was incurred in or 
aggravated by service, or was etiologically related to or 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Furthermore, there is 
no competent evidence of record showing that any brain 
hemorrhage, cardiovascular-renal disease, or malignant tumor 
manifested to a compensable degree within one year following 
the veteran's separation from service.

On a VA Form 1-646, Statement of Accredited Representative in 
Appealed Case, dated in January 1999, the appellant's belief 
that "my husband died from injuries/work in the U.S. 
Military" was referenced.  However, a claimant would not meet 
the burden imposed by § 5107(a) merely by presenting lay 
testimony, inasmuch as lay persons are not competent to offer 
medical opinions, in the absence of evidence demonstrating 
requisite medical training or expertise.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak, 2 Vet.App. 609, 611 
(1992).  The Board finds that no competent medical evidence 
has been submitted demonstrating that either 

squamous cell carcinoma of the pyriform sinus, or hemorrhagic 
cerebrovascular accident with multiple pulmonary METS, was 
incurred in or aggravated by service, was proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service, or that any brain hemorrhage, 
cardiovascular-renal disease, or malignant tumor manifested 
to a compensable degree within one year following the 
veteran's separation from service.

The Board finds that competent evidence has not been 
presented which shows that a service-connected disability was 
either a principal or a contributory cause of the veteran's 
death.  The evidence shows that the veteran died of squamous 
cell carcinoma of the pyriform sinus with a contributing 
condition of a cerebrovascular accident.  The veteran's death 
occurred more than 32 years following his separation from 
service, and there is no competent evidence of record showing 
either the cause of death, or the contributory cause of death 
was in any way related to the veteran's service.  The Board 
specifically notes that there is no medical opinion of record 
that relates the veteran's death to any disease or injury 
incurred in or aggravated by service.

Therefore, the Board finds that the appellant has not 
presented a plausible claim for service connection for the 
cause of the veteran's death.  The Board has thoroughly 
reviewed the claims file, but finds no evidence of a 
plausible claim for service connection for the cause of the 
veteran's death.  Since the appellant has not met her burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded, it must be denied.

Where an appellant has not met the burden of presenting 
evidence of a well-grounded claim, VA has no duty to assist 
him or her any further in developing facts pertinent to his 
or her claim. 38 U.S.C.A. § 5107(a)(West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999).  However, where a claim is not well 
grounded, it is 

incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his or 
her application.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995).  In this case, however, VA has complied with this 
obligation in its December 1998 statement of the case and in 
the discussion above.

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appellant's claim because the 
claim is not well grounded is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Accordingly, the Board finds that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded, and the benefits sought 
on appeal are denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (1999).

II.  Entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.

The appellant contends that she is entitled to basic 
eligibility for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code.  After a 
review of the record, the Board finds that the appellant's 
contentions lack legal merit and entitlement under the law, 
and that her claim must be denied and her appeal to the Board 
terminated.


For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or will have basic 
eligibility if the veteran:  (1) was discharged from service 
under conditions other than dishonorable, or died in service; 
and (2) has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability.  The service-
connected disability or death must have been the result of 
active military, naval, or air service on or after April 21, 
1898.  38 C.F.R. § 3.807 (1999); see also 38 U.S.C.A. § 3501 
(West 1991 & Supp. 1999).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that in this case, the law and not the 
evidence is dispositive.  The veteran served from January 
1962 to September 1965 and was honorably discharged.  At the 
time of his death, he had not established service connection 
for any disability, nor had he established a permanent total 
disability rating due to service-connected disability.  Part 
I of this section found that service connection was not 
warranted for the cause of the veteran's death.  The veteran 
did not die in service, nor did he die as the result of a 
service-connected disability.  Therefore, the appellant's 
claim does not meet the criteria for entitlement found in 
§ 3.807, and her claim lacks legal merit and entitlement 
under the law.

Accordingly, the Board finds that the appellant's claim of 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 

38, United States Code, lacks legal merit and entitlement 
under the law, and must be denied and the appeal to the Board 
terminated.  38 U.S.C.A. §§ 3501, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.807 (1999).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  The appellant's claim of 
entitlement to dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code lacks legal 
merit and entitlement under the law, and the appeal is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

